Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of claims 1-17 in the reply filed on March 10th, 2022 is acknowledged. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on September 2nd, 2019 and September 30th, 2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US 2012/0099326) in view of Chen (US 2013/0027922), further in view of Huang (US 6,614,602).

    PNG
    media_image1.png
    472
    640
    media_image1.png
    Greyscale

Regarding claim 1, Hammond discloses a lens (Figs. 1 and 8, 1) comprising a cover part (25) and a light-shielding part (30), wherein the cover part comprises: 
a lens part (90) having one or more lateral sides (examiner labeled Fig. 2); 
a connection part (examiner labeled Fig. 2) constituting one or more lateral side walls (examiner labeled Fig. 2) each extending downward from a respective one of the one or more lateral sides of the lens part (as shown in examiner labeled Fig. 2); and 
one or more flange parts (examiner labeled Fig. 2) each extending outward from a lower-end portion of a corresponding one of the one or more lateral side walls (as shown in examiner labeled Fig. 2), 
the lens part (90) and the connection part (examiner labeled Fig. 2) define a recess (91) having an opening facing downward (as shown in Fig. 1), 
the lens part defines a bottom surface (47) of the recess (91), 
the one or more lateral side walls (examiner labeled Fig. 2) define lateral surfaces of the recess, which define the opening of the recess (as shown in Fig. 8 and examiner labeled Fig. 2, the lateral side walls define the lateral surfaces of 91), 

the lens part, the one or more flange parts, and the connection part are formed of a thermosetting first resin and continuous to one another ([0033], “Lens 25, as illustrated in FIG. 8, is formed from an injection molded acrylic or polycarbonate plastic material”); 
the light-shielding part covers outer lateral surfaces of the one or more lateral side walls (as shown in examiner labeled Fig. 2, 30 covers the lateral side walls) and are formed of a thermosetting second resin ([0035], “housing 30. Housing is formed from a polymer material, such as a polyamide hot melt adhesive”).
Hammond does not specifically disclose a thermosetting second resin having a greater light-absorptance or a greater light-reflectance than a thermosetting first resin. 
However Chen, in the same field of endeavor, teaches a thermosetting second resin ([0072], “The mirror part of the optical package above is composed of aluminum alloy or plastic, preferably PC”) having a greater light-absorptance or a greater light-reflectance ([0072], “surface finish (such as vacuum coating) so as to improve the light-reflection”) than a thermosetting first resin ([0072], “the convex lens part shall be made of plastic, preferably PMMA or glass”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens of Hammond with the thermosetting second resin having a greater light-absorptance or a greater light-reflectance than a thermosetting first resin as taught by Chen, for the purpose of improving the light output. 

However Huang, in the same field of endeavor, teaches a flange part (Fig. 4, 20) has a greater thickness (as shown in Fig. 4, 22 has a greater thickness than 20) than a connection part (22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens of Hammond in view of Chen with the flange part has a greater thickness than a connection part as taught by Huang, for the purpose of securely attaching the lens to a substrate base. 
Regarding claim 4, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the lens part is a Fresnel lens.
However Chen, in the same field of endeavor teaches wherein a lens part (Fig. 8, 4) is a Fresnel lens ([0068], “the lower surface of the convex lens 4 above can be machined to a Fresnel surface”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens of Hammond in view of Chen and further in view of Huang with the wherein the lens part is a Fresnel lens as taught by Chen, for the purpose of reducing light loss. 
Regarding claim 7, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the one or more flange parts have a length in a range of 200 µm to 3,000 µm.

One would have been motivated to have the wherein the one or more flange parts have a length in a range of 200 µm to 3,000 µm, for the purpose of manufacturing a structurally strong lens.
Regarding claim 8, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the light-shielding part has a thickness in a range of 200 µm to 3,000 µm.
However, the length is “a result effective variable” because it confers to the size of the cover part. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wherein the light-shielding part has a thickness in a range of 200 µm to 3,000 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have the wherein the light-shielding part has a thickness in a range of 200 µm to 3,000 µm, for the purpose of manufacturing a structurally strong lens.
Regarding claim 9, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 1 rejection above and Hammond further discloses wherein the one or more flange parts (examiner labeled Fig. 2) comprise a single flange part (examiner labeled Fig. 2) entirely surrounding the one or more lateral side walls (as shown in examiner labeled Fig. 2, the flange parts surround the lateral side walls at the bottom).
Regarding claim 10, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 1 rejection above and Hammond further discloses wherein the one or more flange parts (examiner labeled Fig. 2) comprise a plurality of flange parts (examiner labeled Fig. 2), and the plurality of flange parts are each formed extending from a lower-end portion of a corresponding one of the one or more lateral side walls (as shown in examiner labeled Fig. 2, the flange parts extend out from the lateral side walls) in a manner partially surrounding the corresponding one of the one or more lateral side walls (as shown in examiner labeled Fig. 2).
Regarding claim 11, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 10 rejection above but does not specifically disclose wherein the plurality of flange parts each have a width in a range of 50 µm to 1,000 µm.
However, the width is “a result effective variable” because it confers to the size of the light-shielding part. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wherein the plurality of flange parts each have a width in a range of 50 µm to 1,000 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.

Regarding claim 12, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 10 rejection above and Hammond further discloses wherein two of the plurality of flange parts are located opposite to each other (as shown in examiner labeled Fig. 2, the flange parts can be seen opposite to each other). 
Regarding claim 13, Hammond discloses a light emitting device (Figs. 1 and 8, 1) comprising: 
a light emitting element (10); and 
a lens comprising a cover part (25) and a light-shielding part (30), wherein the cover part comprises: 
a lens part (90) having one or more lateral sides (examiner labeled Fig. 2); 
a connection part (examiner labeled Fig. 2) constituting one or more lateral side walls (examiner labeled Fig. 2) each extending downward from a respective one of the one or more lateral sides of the lens part (as shown in examiner labeled Fig. 2); and 
one or more flange parts (examiner labeled Fig. 2) each extending outward from a lower-end portion of a corresponding one of the one or more lateral side walls (as shown in examiner labeled Fig. 2); 
the lens part (90) and the connection part (examiner labeled Fig. 2) define a recess (91) having an opening facing downward (as shown in Fig. 1), 
the lens part defines a bottom surface (47) of the recess (91), 

the one or more flange parts (examiner labeled Fig. 2) extend outward from a periphery of the opening of the recess (as shown in Fig. 8), 
the lens part, the one or more flange parts, and the connection part are formed of a thermosetting first resin and are continuous to one another ([0033], “Lens 25, as illustrated in FIG. 8, is formed from an injection molded acrylic or polycarbonate plastic material”), 
the light-shielding part covers outer lateral surfaces of the one or more lateral side walls (as shown in examiner labeled Fig. 2, 30 covers the lateral side walls) and is formed of a thermosetting second resin ([0035], “housing 30. Housing is formed from a polymer material, such as a polyamide hot melt adhesive”), 
the lens part (90) is disposed at a location allowing light from the light emitting element to be transmitted through the lens part (as shown in Fig. 8, the lens part allows light from the diodes 10 to transmit through).
Hammond does not specifically disclose a thermosetting second resin having a greater light-absorptance or a greater light-reflectance than a thermosetting first resin.
However Chen, in the same field of endeavor, teaches a thermosetting second resin ([0072], “The mirror part of the optical package above is composed of aluminum alloy or plastic, preferably PC”) having a greater light-absorptance or a greater light-reflectance ([0072], “surface finish (such as vacuum coating) so as to improve the light-reflection”) than a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens of Hammond with the thermosetting second resin having a greater light-absorptance or a greater light-reflectance than a thermosetting first resin as taught by Chen, for the purpose of improving the light output. 
Hammond in view of Chen does not specifically disclose the one or more flange part have a greater thickness than the connection part. 
However Huang, in the same field of endeavor, teaches the one or more flange parts (Fig. 4, 20) have a greater thickness (as shown in Fig. 4, 22 has a greater thickness than 20) than a connection part (22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens of Hammond in view of Chen with the one or more flange part have a greater thickness than the connection part as taught by Huang, for the purpose of securely attaching the lens to a substrate base. 
Regarding claim 15, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 13 rejection above and Hammond further discloses further comprising a substrate (5) having the light emitting element mounted thereon (10), wherein the lens is disposed on the substrate with the one or more flange parts connected to the substrate (as shown in Fig. 8) such that the lens part faces the light emitting element (as shown in Fig. 8, 10 faces the lens 90).
Regarding claim 16, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 13 rejection above and Hammond further discloses wherein the light emitting element is spaced apart from the lens part and the connection part (as shown in Fig. 8, diode 10 is spaced apart from the lens part 90 and the connection part (examiner labeled Fig. 2)).

    PNG
    media_image2.png
    424
    640
    media_image2.png
    Greyscale

Regarding claim 17, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 16 rejection above and Hammond further discloses wherein the connection part is formed such that a distance between the lens part and the light emitting element (examiner labeled Fig. 2, Ver. 2, L1) is smaller (as shown in examiner labeled Fig. 2, Ver. 2, L1 is shorter than L2) than a distance between the connection part and the light emitting element (examiner labeled Fig. 2, Ver. 2, L2).

Claims 2, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US 2012/0099326), in view of Chen (US 2013/0027922).
Regarding claim 2, Hammond discloses a lens (Figs. 1 and 8, 1) comprising a cover part (25) and a light-shielding part (30), wherein the cover part comprises: 
a lens part (90) having one or more lateral sides (examiner labeled Fig. 2); 
a connection part (examiner labeled Fig. 2) constituting one or more lateral side walls (examiner labeled Fig. 2) each extending downward from a respective one of the one or more lateral sides of the lens part (as shown in examiner labeled Fig. 2); and 
one or more flange parts (examiner labeled Fig. 2) each extending outward from a lower-end portion of a corresponding one of the one or more lateral side walls (as shown in examiner labeled Fig. 2), 
the lens part (90), the one or more flange parts (examiner labeled Fig. 2), and the connection part (examiner labeled Fig. 2) are formed of a thermosetting first resin and are continuous to one another ([0033], “Lens 25, as illustrated in FIG. 8, is formed from an injection molded acrylic or polycarbonate plastic material”), 
the light-shielding part covers outer lateral surfaces of the one or more lateral side walls (as shown in examiner labeled Fig. 2, 30 covers the lateral side walls) and is formed of a thermosetting second resin ([0035], “housing 30. Housing is formed from a polymer material, such as a polyamide hot melt adhesive”).
Hammond does not specifically disclose the one or more flange parts each have a thickness greater than 30 µm.
However, the thickness is “a result effective variable” because it confers to the size of the light-shielding part. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more flange parts each 
One would have been motivated to have the one or more flange parts each have a thickness greater than 30 µm, for the purpose of manufacturing a structurally strong lens.
Modified Hammond does not specifically disclose a thermosetting second resin having a greater light-absorptance or a greater light-reflectance than a thermosetting first resin.
However Chen, in the same field of endeavor, teaches a thermosetting second resin ([0072], “The mirror part of the optical package above is composed of aluminum alloy or plastic, preferably PC”) having a greater light-absorptance or a greater light-reflectance ([0072], “surface finish (such as vacuum coating) so as to improve the light-reflection”) than a thermosetting first resin ([0072], “the convex lens part shall be made of plastic, preferably PMMA or glass”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens of Hammond with the thermosetting second resin having a greater light-absorptance or a greater light-reflectance than a thermosetting first resin as taught by Chen, for the purpose of improving the light output. 
Regarding claim 6, Hammond in view of Chen teaches as is set forth in claim 2 rejection above and Hammond further discloses wherein the recess (91) is located inward of the one or more flange part (as shown in Fig 8, the recess 91 is located within the flange parts (examiner labeled Fig. 2)).
Regarding claim 14, Hammond discloses a light emitting device (Figs. 1 and 8, 1) comprising: 
a light emitting element (10); and 
a lens comprising a cover part (25) and a light-shielding part (30), wherein the cover part comprises: 
a lens part (90) having one or more lateral sides (examiner labeled Fig. 2); 
a connection part (examiner labeled Fig. 2) constituting one or more lateral side walls (examiner labeled Fig. 2) each extending from a respective one of the one or more lateral sides of the lens part (as shown in examiner labeled Fig. 2); and 
one or more flange parts (examiner labeled Fig. 2) each extending outward from a lower-end portion of a corresponding one of the one or more lateral side walls (as shown in examiner labeled Fig. 2), 
the lens part (90), the one or more flange parts (examiner labeled Fig. 2), and the connection part (examiner labeled Fig. 2) are formed of a thermosetting first resin ([0033], “Lens 25, as illustrated in FIG. 8, is formed from an injection molded acrylic or polycarbonate plastic material”) and are continuous to one another ([0033], “Lens 25, as illustrated in FIG. 8, is formed from an injection molded acrylic or polycarbonate plastic material”), 
the light-shielding part covers outer lateral surfaces of the one or more lateral side walls (as shown in examiner labeled Fig. 2, 30 covers the lateral side walls) and is formed of a thermosetting second resin ([0035], “housing 30. Housing is formed from a polymer material, such as a polyamide hot melt adhesive”), 

Hammond does not specifically disclose a thickness of each of the one or more flange parts being greater than 30 µm. 
However, the thickness is “a result effective variable” because it confers to the size of the light-shielding part. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of each of the one or more flange parts being greater than 30 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have the thickness of each of the one or more flange parts being greater than 30 µm, for the purpose of manufacturing a structurally strong lens.
Modified Hammond does not specifically disclose a thermosetting second resin having a greater light-absorptance or a greater light-reflectance than the thermosetting first resin.
 However Chen, in the same field of endeavor, teaches a thermosetting second resin ([0072], “The mirror part of the optical package above is composed of aluminum alloy or plastic, preferably PC”) having a greater light-absorptance or a greater light-reflectance ([0072], “surface finish (such as vacuum coating) so as to improve the light-reflection”) than a thermosetting first resin ([0072], “the convex lens part shall be made of plastic, preferably PMMA or glass”).
. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US 2012/0099326) in view of Chen (US 2013/0027922), further in view of Huang (US 6,614,602) and Hino (US 2019/0267518).
Regarding claim 3, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein at least either the thermosetting first resin or the thermosetting second resin is silicone resin.
However Hino, in the same field of endeavor, teaches wherein at least either a thermosetting first resin ([0067], “The optical element 27 can be formed, for example, by a translucent resin such as a silicone resin”) or a thermosetting second resin ([0062], “The frame 25 can be formed by a resin. The resin can be, for example, a thermoplastic resin such as polybutylene terephthalate (PBT), polycarbonate (PC), PET, nylon, polypropylene (PP), polyethylene (PE), or polystyrene (PS)”) is silicone resin ([0067], “The optical element 27 can be formed, for example, by a translucent resin such as a silicone resin”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens of Hammond in view of Chen and further in view of Huang with the wherein at least either a thermosetting first resin or a thermosetting second resin is silicone resin as taught by Hino, for the purpose of improving the optical performance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US 2012/0099326) in view of Chen (US 2013/0027922), further in view of Huang (US 6,614,602) and Chang (US 2019/0264890). 
Regarding claim 5, Hammond in view of Chen, further in view of Huang teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the Fresnel lens is a compound eye Fresnel lens having a plurality of lens centers.
However Chang, in the same field of endeavor, teaches wherein a Fresnel lens (Fig. 1, 50) is a compound eye Fresnel lens having a plurality of lens centers ([0050], “The four lens units 51 are arranged in an array and connected to each other”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens of Hammond in view of Chen and further in view of Huang with the wherein the Fresnel lens is a compound eye Fresnel lens having a plurality of lens centers as taught by Chang, for the purpose of improving the light output. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        22 March 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872